 In the Matter of SWIFT AND COMPANYandUNITED PACKINGHOUSEWORKERS OFAMERICA,LOCAL No. 47, CIOCase No. 17-R-927.Decided September 8, 1944Mr. E. L. Crain,of Chicago, Ill., for the Company.Mr. Patrick Ratigan,of Omaha, Nebr., for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, Local No. 47, CIO, herein called the Union, alleging that aquestion affecting commerce hadarisen concerningthe representationof employees of Swift and Company, Omaha, Nebraska, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Margaret L. Fassig, TrialExaminer.Said hearing was held at Omaha, Nebraska, on August1, 1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidencebearing onthe issues.At the hearing, the Company moved to dismiss theUnion's petition on the grounds that the unit of plant-protection em-ployees sought by the Union is inappropriate, and that the Union,currently representing the Company's productionand maintenanceemployees,cannot also represent a separateunit of plant-protectionemployees. - The Trial Examiner reserved ruling on the motion forthe Board's determination.For reasons stated in Section IV,infra,the motion is denied. The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are herebyaffirmed.All par-ties were afforded an opportunity to file briefs with the Board.58 N. LR B, No. 22.120 SWIFTAND COMPANY121Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSwift and Company is an Illinois corporation.We are here con-cerned with one of its meat-packing plants located in Omaha, Ne-braska, where it is engaged in the business of slaughtering livestock,processing meat, and manufacturing meat byproducts.During thepast year, the Company purchased for processing at its Omaha plantlivestock valued at approximately $68,000,000, of which 50 percentcame from sources outside the State of Nebraska.During the sameperiod, the Company's sales of products of the Omaha plantamounted to $80,000,000 in value, of which 93 percent was shipped topoints outside the State of Nebraska.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.If.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local No. 47, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its plant-protection employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAt present the- Union represents the Company's production andmaintenance employees, excluding,inter alia,plant-protection em-1 The Field Examiner'reported that the Union submitted 21 membership cards, 17 of,which bore the names of persons listed on the Company's pay roll of June 28,1944, whichcontained the names of 29 employees in the alleged appropriate unit.The cards weredated in June 1944. 122DECISIONSOF NATIONAL LABORRELATIONS BOARDployees.In the instant proceeding, the Union seeks to represent ina separate unit all plant-protection employees at the Omaha plant.These employees include policemen and box pullers, all of whom areengaged in performing functions-customarily associated with thoseof plant-protection employees,Except for two newly hired boxpullers, the Company's plant-protection force is completely mili-tarized.Almost all of these employees have also been sworn- in asdeputy sheriffs .with authority to make arrests.All policemen andbox pullers carry arms.Each policeman wears a uniform and a sub-stantial number of the box pullers also wear uniforms.The Company contends that its plant-protection employees areidentified with management and consequently cannot constitute anappropriate unit.It also contends that the Union is unable to repre-sent these employees inasmuch as this organization already representsthe production and maintenance workers.We have previously con-sidered and rejected similar contentions ,2 and we find no facts in thisproceeding which warrant a contrary disposition of such contentions.The Company and the Union agree that the chief,3 the assistantchief,4 the night superintendent,5 and the night shift officers in chargein the absence of the night superintendent, are supervisory employeesand thus should be excluded from the unit.However, they disagreewith respect to the inclusion of three policemen named Andrew Rock-edal,Fred Moore, and Robert Noble, and two elevator operatorsnamed William Carpenter and Sam Police. The Union would includeall of these employees, whereas the Company would exclude them.Rockedal, who works in the police office, maintains the time bookfor the day shift policemen, and keeps other records of the plant-protection department, covering identification badges lost and found,visitors coming into the plant who desire identification badges, in-coming and outgoing trucks, and meat passes. It is evident that allthe records kept by Rockedal are maintained as an incident to thefunctioning of the plant-protection department.We shall, therefore,include him in the unit as the plant-protection clerk.Fred Mooreworks on the night shift in the time office where he handles sales,delivers pay checks to employees, and records time in and out of theproduction employees.His position is considered by the Company2Matter of Chrysler Corporation, Highland Park Plant,44 N L. R B. 881andMatter ofBohn Alunrcnuni and Brass Corporation,53 N. L R B. 231.3w. L Pearson now occupies this position.L L. Lukowski now occupies this position.Charlie Moore now occupies this positionG. C. McCurry now occupies this position° In addition, the Union desires to exclude one George Ahrendts on the ground that he,too, is a supervisory employee.The record does not disclose the Company's position withrespect to Ahrendts, nor does it reveal his duties. In the event that his functions aresuch as to bring him within the meaning of our customary definition of supervisoryemployees set forth below in our determination of the appropriate unit, he shall beexcluded from the unit ; otherwise, he shall be included. SWIFT AND COMPANY123as that of a night timekeeper.Noble's duties are similar to Moore's,but he is on the afternoon shift. Since Moore and Noble spend al-most all of their time in the time office and are apparently consideredas timekeepers by the Company, we shall exclude them from the unitas timekeepers.8William Carpenter and Sam Police are elevator operators.Bothhave been militarized, like the policemen and the box pullers, and theyreceive instructions from the chief of the plant-protection employees.However, they do not have authority to make arrests. They areunarmed and wear elevator operator uniforms.While they act asbox pullers on Sunday, this is the only day they are not exclusivelyengaged in operating the elevators.Furthermore, the Companyconsiders them as part of the unit of production and maintenanceemployees.We shall exclude the elevator operators from the unit.We find that all plant-protection employees of the Company'sOmaha, Nebraska, plant, including policemen, box pullers, and theplant-protection clerk,9 but excluding elevator operators, timekeep-ers,10 the night superintendent, the officer in charge in the absence ofthe night superintendent, the chief of police, the assistant chief, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations-Series 3, as amended, it, isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany, Omaha, Nebraska, an election by secret ballot shall be conducteds SeeMatter of Phelps DodgeRefiningCorporation,55 N. L. R.B. 761.0 Andrew Rockedalnow occupiesthis position.10 Robert Noble andFred Moorenow occupy these positions. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDas early as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or-temporarilylaid off, and including employees in the armed -forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Packing-house Workers of America, Local No. 47, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.